DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and the dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For instance, claims 1, 11 recite the limitation "switching elements" in last line. However, limitation of "switching elements" lack antecedent limitations because it has no precedent limitation of "at least switching elements". Rather the antecedent limitations appear to be "at least a switching element". Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2016/0268241 A1 hereinafter referred to as “Yamamoto”).
With respect to claim 1, Yamamoto discloses, in Figs.5A-5C and 8-9, a semiconductor device, comprising: a light-emitting element (60); a light-receiving element (50) optically coupled with the light-emitting element (60) (see Par.[0027]-[0028] wherein light receiving element 50 coupled with light emitting element is disclosed); at least a switching element (70) electrically connected to the light-receiving element (50) (see par.[0047]-[0049] wherein MOSFETs switches 70 are disclosed); at least an input-side terminal (20) electrically connected to the light-emitting element (60); at least an output-side terminal (30) electrically connected to the switching element (50) (see Fig.8, Par.[0022]-[0023] wherein input first terminal 20 and output second terminal are disclosed); a first resin layer (10) having a front side and a backside opposite to the front side, the light-emitting element (60), light-receiving element (50) and switching element (70) being provided at the front side of the first resin layer (10), the light-receiving element (50) being provided between the light-emitting element (60) and the first resin layer (10), the light-receiving element (50) and the switching element (70) being arranged in a first direction/(length direction of substrate) along the front side, the input-side terminal (20) and the output-side terminal (30) being provided at the backside of the first resin layer (10), the input-side terminal (20) being apart from the output-side terminal (30), at least one of the input-side terminal (20) or the output-side terminal (30) including a portion overlapping the light-receiving element (50) in a second direction/(package height direction), the second direction being from the first resin layer (10) toward the light-emitting element (60) (see Par.[0020] wherein insulating substrate 10 made of glass (i.e. material including polyimide) fibers resin with thickness of 0.1 to 0.5 mm is disclosed); and a second resin layer (90) sealing the light-emitting (60), light-receiving (50) and switching elements (70) at the front side of the first resin layer (10) (see Par.[0027], [0029], [0038]-[0039] wherein sealing resin layer 90 is disclosed).
With respect to claim 2, Yamamoto discloses, in Figs.5A-5C and 8-9, the device, further comprising: a bonding pad (21-22) provided at the front side of the first resin layer (10) and electrically connected to the light-emitting element (60) via a metal wire (BW1) (see Par.[0022] and [0054] wherein input upper pad 21-22 connected to light emitting element through bonding wire BW1 are disclosed); a first via (22m) contact extending through the first resin layer (10) in the second direction and electrically connecting the bonding pad/(upper bonding pad 21-22) and the input-side terminal/(lower input pad 21-22) (see Par.[0022]-[0023] wherein upper and lower input pad connected through via is disclosed); a first mount pad (41) provided between the first resin layer (10) and the switching element (70) and electrically connected to the switching element (41) (see Par.[0045]-[0047] wherein die pad 41 between MOSFETs 70 and substrate 10 is disclosed); and a second via (10g) contact extending through the first resin layer (10) in the second direction and electrically connecting the switching element (70) and the output-side terminal (30) (see Par.[0061] wherein through hole via 10g contacting pad 41 is disclosed).
With respect to claim 3, Yamamoto discloses, in Figs.5A-5C and 8-9, the device, wherein the light-emitting element (60) includes a back surface connected to the light-receiving element (60), a front surface at a side opposite to the back surface (see Par.[0027] wherein light emitting element 60 emits light from its back surface toward the upper surface of the light receiving element 50), and an electrode provided on the front surface, and the metal wire (BW) is bonded to the electrode on the front surface (see Par.[0028] wherein the anode electrode and the cathode electrode of the light emitting element 60 are connected to the first terminals 21 and 22, respectively, by bonding wires).
With respect to claim 4, Yamamoto discloses, in Figs.5A-5C and 8-9, the device, wherein the second resin layer (90) covers the metal wire and the bonding pad (see Par.[0027], [0029], [0038]-[0039] wherein sealing resin layer 90 is disclosed).
With respect to claim 6, Yamamoto discloses, in Figs.5A-5C and 8-9, the device, further comprising: a mount pad (40) provided between the first resin layer (10) and the light-receiving element (50) (see Par.[0024]-[0025] wherein die pad unit 40 is disclosed).
With respect to claim 7, Yamamoto discloses, in Figs.5A-5C and 8-9, the device, further comprising: a third resin layer (89) sealing the light-emitting element (60) on the light-receiving element (50), wherein the second resin layer (90) covers the third resin layer (89) (see Par.[0047] wherein transparent silicone resin 80 directly over light emitting element 60 is disclosed).
With respect to claim 8, Yamamoto discloses, in Figs.5A-5C and 8-9, the device, wherein the switching element is a MOS transistor (70), the MOS transistor includes a source electrode, a drain electrode, and a gate electrode (see Par.[0048] wherein source and drain of MOSFETs 70 are disclosed), the light-receiving element (50) includes two electrodes electrically connected respectively to the source electrode and the gate electrode via metal wires (see Par.[0028] wherein upper electrodes of light receiving element 50 is disclosed), and the output-side terminal is electrically connected to the drain electrode (see Par.[0048] wherein the chip back surface of each MOSFET 70 is a drain, the second terminals 31 and 32 connected to the drains of the MOSFETs).
With respect to claim 9, Yamamoto discloses, in Figs.5A-5C and 8-9, the device, wherein the switching element (70) includes: a back surface facing the first resin layer (10); and a front surface at a side opposite to the back surface of the switching element (70), the source electrode and the gate electrode being provided on the front surface of the switching element (70), the drain electrode being provided on the back surface of the switching element (70) (see Par.[0048] wherein the chip back surface of each MOSFET 70 is a drain, the second terminals 31 and 32 connected to the drains of the MOSFETs; see Par.[0064]-[0065] wherein source and gate are connected to light receiving element through wires from upper surface), and the light-receiving element (50) includes: a back surface facing the first resin layer (10); and a front surface at a side opposite to the back surface of the light-receiving element (60), the front surface of the light-receiving element including a first region connected to the light-emitting element and a second region other than the first region, the light-receiving element including the plurality of electrodes on the second region, the plurality of electrodes of the light-receiving element including the two electrodes being electrically connected respectively to the source electrode and the gate electrode via metal wires.
With respect to claim 10, Yamamoto discloses, in Figs.5A-5C and 8-9, the device, further comprising: first and second switching elements (70) provided at the front side of the first resin layer (10); first and second input-side terminals (20) provided at the backside of the first resin layer (10) and apart from each other; and first and second output-side terminals (30) provided at the backside of the first resin layer (10), the first and second output-side terminals (30) being apart from each other and apart from the first and second input-side terminals (20), wherein the light-emitting element (60) includes a first electrode and a second electrode, the first electrode being electrically connected to the first input-side terminal, the second electrode being electrically connected to the second input-side terminal (see Figs.5C, 9); the first switching element (70) is electrically connected to the first output-side terminal; the second switching element (70) is electrically connected to the second output-side terminal; and the light-receiving element (50) overlaps, in the second direction, at least one portion of the first input-side terminal (21), the second input-side terminal (22), the first output-side terminal and the second output-side terminal.
With respect to claim 11, Yamamoto discloses, in Figs.5A-5C and 8-9, a semiconductor device, comprising: a light-emitting element (60); a light-receiving element (50) optically coupled with the light-emitting element (60) (see Par.[0027]-[0028] wherein light receiving element 50 coupled with light emitting element is disclosed); a switching element (70) electrically connected to the light-receiving element (50) and arranged with the light-receiving element (50) in a first direction (see par.[0047]-[0049] wherein MOSFETs switches 70 are disclosed); a first metal plate (20) including a front surface electrically connected to the light-emitting element (60), and a back surface at a side opposite to the front surface of the first metal plate (see Par.[0024]-[0025] wherein metal plates 20, 30 are disclosed); a first resin layer (10) including a front surface connected to the light-receiving element (50), and a back surface at a side opposite to the front surface of the first resin layer (10), the light-receiving element (50) being provided between the first resin layer (10) and the light-emitting element (60) (see Par.[0020] wherein insulating substrate 10 made of glass (i.e. material including polyimide) fibers resin with thickness of 0.1 to 0.5 mm is disclosed); a second metal plate (30) including a front surface electrically connected to the switching element (70), and a back surface at a side opposite to the front surface of the second metal plate (30), the first metal plate (20), the first resin layer (10), and the second metal plate (30) being arranged in the first direction, the first resin layer (10) being provided between the first metal plate (20) and the second metal plate (30); and a second resin layer (90) sealing the light-emitting (60), light-receiving (50), and switching elements (70), the second resin layer (10) not covering the back surfaces of the first metal plate (20), the first resin layer (10), and the second metal plate (30).
With respect to claim 12, Yamamoto discloses, in Figs.5A-5C and 8-9, the device, further comprising: a third resin layer (89) covering the light-emitting element (60) on the light-receiving element (50), the third resin layer (89) being provided between the second resin layer (90) and the light-receiving element (60) (see Par.[0047]).
With respect to claim 13, Yamamoto discloses, in Figs.5A-5C and 8-9, the device, wherein the second metal plate (30) includes a trench/(via trench) provided at the front surface of the second metal plate (see Par.[0022]-[0023]).
With respect to claim 14, Yamamoto discloses, in Figs.5A-5C and 8-9, the device wherein a thickness of the first resin layer in a second direction is greater than thicknesses of the first and second metal plates in the second direction (see Figs.5C,9), and the second direction is from the first resin layer toward the light-emitting element.
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takai et al. (US 2015/0262985 A1 hereinafter referred to as “Takai”).
With respect to claim 1, Takai discloses, in Figs.7A-7B, 8A-8B, a semiconductor device, comprising: a light-emitting element (60); a light-receiving element (50) optically coupled with the light-emitting element (60); at least a switching element (70) electrically connected to the light-receiving element (50) (see Par.[0025]-[0026] wherein interconnection between light emitting element 60, light receiving element 50 and MOSFET switches 70 are disclosed); at least an input-side terminal (21-22) electrically connected to the light-emitting element (60); at least an output-side terminal (31-32) electrically connected to the switching element (70) (see Par.[0046]-[0050] wherein input and output terminals are disclosed); a first resin layer (10) having a front side and a backside opposite to the front side, the light-emitting element (60), light-receiving element (50) and switching element (70) being provided at the front side of the first resin layer (10), the light-receiving element (50) being provided between the light-emitting element (60) and the first resin layer (10), the light-receiving element (50) and the switching element (70) being arranged in a first direction along the front side, the input-side terminal (21-22) and the output-side terminal (31-32) being provided at the backside of the first resin layer (10), the input-side terminal (21-22) being apart from the output-side terminal (31-32), at least one of the input-side terminal (21) or the output-side terminal (31) including a portion overlapping the light-receiving element (50) in a second direction, the second direction being from the first resin layer (10) toward the light-emitting element (60) (see Par.[0029] wherein insulation board 10 is made of fiberglass (i.e. fiber glass material including fiber or resin polyimide) or the like, and has a thickness T1 of 0.3 mm or more); and a second resin layer (90) sealing the light-emitting (60), light-receiving (50) and switching elements (70) at the front side of the first resin layer (10) (see Par.[0047]-[0048] wherein sealing resin layer 90 is disclosed).
With respect to claim 11, Takai discloses, in Figs.7A-7B, 8A-8B, a semiconductor device, comprising: a light-emitting element (60); a light-receiving element (50) optically coupled with the light-emitting element (60); a switching element (70) electrically connected to the light-receiving element (50) and arranged with the light-receiving element (60) in a first direction (see Par.[0025]-[0026] wherein interconnection between light emitting element 60, light receiving element 50 and MOSFET switches 70 are disclosed; see Par.[0046]-[0050] wherein input and output terminals are disclosed); a first metal plate (21) including a front surface electrically connected to the light-emitting element (50), and a back surface at a side opposite to the front surface of the first metal plate (see Par.[0046]-[0050] wherein input and output terminals are disclosed); a first resin layer (10) including a front surface connected to the light-receiving element, and a back surface at a side opposite to the front surface of the first resin layer, the light-receiving element being provided between the first resin layer and the light-emitting element (see Par.[0029] wherein insulation board 10 is made of fiberglass (i.e. fiber glass material including fiber or resin polyimide) or the like, and has a thickness T1 of 0.3 mm or more); a second metal plate (31) including a front surface electrically connected to the switching element, and a back surface at a side opposite to the front surface of the second metal plate, the first metal plate, the first resin layer, and the second metal plate being arranged in the first direction, the first resin layer being provided between the first metal plate and the second metal plate; and a second resin layer (90) sealing the light-emitting, light-receiving, and switching elements, the second resin layer not covering the back surfaces of the first metal plate, the first resin layer, and the second metal plate (see Par.[0047]-[0048] wherein sealing resin layer 90 is disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
With respect to claim 5, Yamamoto discloses, in Figs.5A-5C and 8-9, the device, wherein a thickness in the second direction of the first resin layer is not more than 50 micrometers (see Par.[0020] wherein insulating substrate 10 made of glass (i.e. material including polyimide) fibers resin with thickness of 0.1 to 0.5 mm is disclosed).
Even though Yamamoto does not disclose substrate thickness range of not more than 50 micrometers, the said range is predictable by simple engineering optimization motivated by a design choice such as the overall light transmittance or reflectance of resin substrate. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited prior art of record on PTO-892, either alone or in combination, teach all the claimed limitations of claims 1 and 11.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818